Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed
and Memorandum Opinion filed May 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00551-CV
____________
 
RUBY LEDBETTER, Appellant
 
V.
 
MERCK & CO., INC., Appellee
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-59499A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 8, 2007.  On March 20, 2008, appellant
filed a motion to dismiss the appeal, the underlying lawsuit, and to vacate the
trial court=s orders dated April 19, 2007, and June 7, 2007.  See Tex. R. App. P. 42.1.  Appellee opposes
appellant=s motion to the extent it requests dismissal of the underlying suit and
vacation of the trial court=s orders.  We grant appellant=s motion in part and deny it in part.
We grant
appellant=s motion to dismiss the appeal.  We deny the motion to dismiss the
underlying suit and to vacate the trial court=s orders of April 19, 2007, and June
7, 2007.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 15,
2008.
Panel consists of Justices Yates, Anderson, and Brown.